Citation Nr: 1548154	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to a rating greater than 10 percent for lumbosacral strain prior to May 2, 2015 and greater than 20 percent from that date.  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from April 1978 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in October 2014, and a transcript of the hearing is associated with his claims folder.  In December 2014, the Board denied service connection for bilateral foot disabilities, reopened a claim for service connection for neck disability, and remanded the issues of service connection for neck disability and a higher rating for lumbosacral strain to the RO for additional development.  On remand in June 2015, the RO increased the rating for the Veteran's lumbosacral strain from 10 percent to 20 percent, effective from May 2, 2015, the date of a VA examination for that disability.  


FINDINGS OF FACT

1.  The Veteran's current cervical spine degenerative disc disease status post fusion was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  Prior to May 2, 2015,  the Veteran did not have forward flexion of his thoracolumbar spine limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine of not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  From May 2, 2015, the Veteran does not have forward flexion of his thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of his entire thoracolumbar spine.  

4.  The Veteran has not had thoracolumbar spine intervertebral disc syndrome or separate compensable neurological manifestations of intervertebral disc syndrome during the course of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain prior to May 2, 2015 and in excess of 20 percent for it from that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice, including that required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening claims, was provided in April 2008.  Any Kent notice omission is harmless, as the claim for service connection for a neck disorder has been reopened.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in May 2008, April 2012, and May and June 2015; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they provide all information necessary to rate the lumbosacral strain disability at issue, and show consideration of the claims record and the Veteran's contentions for the neck disability service connection issue, and render medical opinions in light of the necessary evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records show complaints of a stiff neck, with shooting up the left side of the neck, in May 1983.  The assessment was muscle spasm of the neck.  On service examination in July 1984, the Veteran complained of problems with his back, but not with his neck, and his neck was normal.  

The Veteran had filed a VA compensation claim for a back injury in December 1986, and then for foot, back, mental, hernia/testicle, and right leg problems in May 2000, without claiming service connection for neck problems.  He first claimed service connection for a neck disorder in May 2005, and in January 2006, the RO denied that claim on the basis of an absence of a showing of a current neck disability.  The Veteran was advised of this and did not appeal.  

The Veteran applied to reopen in February 2008, and for an increased rating for his service-connected low back disability.  The neck claim was subsequently reopened, as current neck disability was then shown.  In December 2014, the Board remanded the matter of service connection for a neck disorder to the RO to obtain all outstanding VA treatment records, and for a VA examination.  At the time, the Board noted that the Veteran's service treatment records reflected treatment in May 1983 for neck pain that was shooting up the left side of his neck.  The Board also noted that the Veteran was currently diagnosed with cervical disc degeneration, and that the Veteran maintained that he had neck pains since being assaulted in service.  The Board remanded for a VA examination with a nexus opinion.  

In June 2015, a VA examiner noted service treatment information from May 1983 and that on service examination in July 1984, there was no mention of chronic or recurrent neck pain.  The examiner indicated that there was a February 2008 note from Dr. Smith, with the Veteran reporting neck stiffness since a 1983 in-service injury and chronic neck/shoulder condition with right upper extremity radiation since a 2007 fall.  An August 2009 physical therapy admit form stated that the Veteran "sustained a fall on June 4, 2007 causing these injuries", and went on to state that he was initially injured when he fell from a ladder, landing on his head.  He had a cervical fusion at C3-C4 in March 2008 and subsequent surgery secondary to a disc problem in November 2008.  The diagnosis was spondylosis with myelopathy and neck pain.  A May 2015 VA examination report was noted to contain a diagnosis of degenerative disc disease, status post fusion with residual bilateral upper extremity radiculopathy.  The Veteran had reported an in-service neck injury.  In June 2015, a VA examiner opined that there was insufficient evidence of the development of a recurrent or chronic painful neck condition while on active duty.  The Veteran had been treated for an acute neck injury only during May 1983.  There were no records found between 1983 and the 2007 injury to suggest that he had a progressive chronic neck condition dating back to active duty, but rather a degenerative neck condition brought on by a 2007 fall from a ladder.  

Since that medical opinion was rendered, additional medical evidence has been received.  An April 2007 private medical record reports that the Veteran worked at a boat shore marine company, and that he was on a ladder and fell off and hit on his right shoulder and back region.  He had pain in that area and now had tingling down his right arm.  His neck had a good range of motion.  Copies went to workman's compensation in April 2007.  Later that month, his upper back and shoulders were better.  

An August 2009 report of a deposition of Dr. Smith states that VA had referred the Veteran in February 2008.  At the time, the Veteran stated that his problems originally started in 1983 when he was in service and he was hit in the left side of the neck with something.  Since that time, he had had a stiff neck and some trouble sleeping, and then on April 4, 2007, he fell down some steps, and since then, he had had pain in his right shoulder going into the arm, which was numb.  An MRI scan which the Veteran brought in had shown some disk and bony abnormalities in the neck causing nerve root compression.  He had stenosis which was degenerative according to the scan.  Dr. Smith performed surgery on the Veteran in March 2008, with a C3-4 and C4-5 anterior cervical fusion.  After this, the Veteran had 6 physical therapy visits before another visit to Dr. Smith in July 2008, and then Dr. Smith saw him again in September 2008.  Dr. Smith mentioned that he had obtained information from the Veteran concerning his low back disability as well during this time frame, and that the Veteran had a primary care physician at VA.  Dr. Smith stated that he had received papers indicating that the Veteran had applied for Social Security Administration disability.  He had an additional cervical spine surgery apparently in about November 2008.  Dr. Smith indicated that the Veteran told him he had had neck problems prior to the fall off of the ladder, but that after the fall, it started going into his arm.  He had apparently seen the Veteran through at least January 2009.  Dr. Smith could not say, with the Veteran's history of neck pain, that all of his symptoms were caused by the fall, but that, by history, it exacerbated a condition he had before the fall.   

Based on the evidence, the Board concludes that service connection is not warranted for a neck disability.  The only neck disorder currently diagnosed is cervical spondylosis/disc disease status post fusion, and the preponderance of the evidence indicates that the Veteran did not have a chronic neck disorder, service-related or not, prior to the injury he sustained in April 2007.  Chief among that evidence is the fact that the Veteran did not appeal the RO's 2006 denial of his claim on the basis of a lack of disability.  Moreover, he had filed for other claims in December 1986 and May 2000, without filing a claim for service connection for neck disability.  It would seem logical that if he had had a neck disorder continuing since service, he would have filed the claim earlier, when he filed his first claim, for instance, and would have appealed the RO's January 2006 denial of service connection for a neck disorder on the basis that he did not have a current neck disability.  The Veteran told Dr. Smith in 2008 that he had had neck problems prior to the fall off of the ladder, but it appears that by then, he had formed a VA compensation motive.  This information is discounted as merely self-serving, in light of the earlier record.  As the VA examiner stated in June 2015, there are no records found between 1983 and the 2007 injury to suggest that the Veteran had a progressive chronic neck condition dating back to active duty, but rather a degenerative neck condition brought on by a 2007 fall from a ladder.  

Even if the Veteran did have degenerative stenosis of his discs prior to his fall in April 2007, his claim was filed in February 2008, and he had disc surgery in March 2008, which would have cured any pre-existing stenosis.  The discs were removed during the surgery according to Dr. Smith's deposition, and so he no longer had the pre-existing degenerative stenosis.  In the absence of a current disability, service connection can not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Low back rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for a higher rating than 10 percent for his service-connected lumbosacral strain prior to May 2, 2015 and higher than 20 percent from that date.  It is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain.  Diagnostic Code 5237 indicates to rate lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine. 

The next higher, 20 percent rating under the General Rating Formula, requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71, Plate V. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

On VA examination in May 2008, the Veteran complained of stiffness and an aching pain in his back, localized in the lumbar spine and radiating to the hips, thighs, and legs on a daily basis, with sharp pain on flare-ups, lasting for a few minutes.  He complained of weakness and lack of endurance.  There was no scoliosis or kyphosis.   Forward flexion was to 80 degrees, extension was to 12 degrees, right and left lateral flexion was to 20 degrees, and right and left rotation was to 45 degrees bilaterally.  There was some fatigue, weakness, and lack of endurance, but no incoordination.  Similar complaints were reported on VA examination in April 2012.  Forward flexion was to 85 degrees, extension was to 15 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 30 degrees, with either no objective painful motion or painful motion where motion ended.  The Veteran was able to perform repetitive use testing with 3 repetitions, with the same range of motion.  The Veteran did not have guarding or muscle spasm of the thoracolumbar spine, or muscle atrophy.  A November 2011 lumbar spine X-ray was noted to show normal alignment of the vertebral bodies.  

Based on the above evidence, the Board concludes that prior to May 2, 2015, the Veteran did not have forward flexion of his thoracolumbar spine limited to 60 degrees or less; a combined range of motion of the thoracolumbar spine of not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The May 2008 and April 2012 VA examination reports clearly show that these were not present.  

The Board also concludes that from May 2, 2015, the Veteran does not have forward flexion of his thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of his entire thoracolumbar spine to warrant a rating greater than 20 percent.  On VA examination on May 2, 2015, the Veteran's forward flexion was to 70 degrees, showing that neither criteria for a rating greater than 20 percent are met under the General Rating Formula.  

Moreover, the Board concludes that either prior to or since May 2, 2015, there is no basis to award the Veteran a higher rating under 38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or for separate related neurological abnormalities.  The VA examiner in May 2015 indicated that the Veteran does not have objective evidence of intervertebral disc syndrome to warrant a diagnosis of intervertebral disc syndrome, and that he does not have intervertebral disc syndrome.  His strength was 5/5 in his lower extremities, all deep tendon reflexes were normal, sensation was normal, there was no muscle atrophy, and the examiner indicated that the Veteran did not have other neurological abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathological reflexes.  

In July 2009, the Veteran argued that the May 2008 VA examiner noted that he used a cane to ambulate and walked with a limp, and that there was a September 2007 MRI of his lumbar spine which was consistent with a small annular tear or fissure in the area of L4-5.  However, this does not make a difference in light of the rating criteria, which rate in part based on degrees of limitation of motion in the thoracolumbar spine and whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The examiner provided the Veteran's range of motion and indicated that he did not have guarding or muscle spasm of this thoracolumbar spine.  The Veteran also notes that a January 2009 VA medical record shows flexion from 0 to 25 degrees.  However, the therapist was not examining the Veteran for compensation purposes and did not test passive range of motion, there is no evidence that functional impairment from pain or muscle spasm or other pathology was limiting motion, and it appears that the therapist was probably not examining the Veteran carefully at that time or made a typographical error, as the Veteran had 80 degrees of forward flexion of his thoracolumbar spine months earlier on VA examination in May 2008 and had 70 degrees of forward flexion a few months later on VA examination in May 2015.  The January 2009 report is discounted for these reasons.

The preponderance of the evidence is against higher ratings than those indicated and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected lumbosacral strain disability.  The symptoms and impairment caused by it, such as functional impairment due to pain and limitation of motion, are specifically contemplated by the schedular rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Veteran has not asserted, and the evidence of record has not suggested that the service-connected disability creates such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the impact or effect of his service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the May 2008 VA examination report shows that prior to his neck surgery in March 2008, he was doing construction work, and that he had been unable to work since his neck surgery.  Furthermore, on VA examination in April 2012, the Veteran indicated that his thoracolumbar spine disability merely impedes his ability to perform his job as a construction worker.  While Social Security Administration found him disabled in February 2010 for Social Security Administration purposes, this was from April 2007 following his non-service-connected cervical radiculopathy with fusion and failed treatment, as well as in consideration of degenerative disc disease of the lumbar spine.  The Board finds that a TDIU claim based on the service-connected lumbosacral strain disability alone has not been raised, that there is no evidence of unemployability due to the disability at issue, and that further consideration of TDIU is not warranted.


ORDER

Service connection for a neck disorder is denied.

A higher rating than 10 percent for lumbosacral strain prior to May 2, 2015 or in excess of 20 percent from that date is denied.



______________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


